Citation Nr: 1202517	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  07-32 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service connected disability.  

2.  Entitlement to an increased (compensable) rating for labile hypertension. 

3.  Entitlement to a rating in excess of 30 percent for bronchitis, to include restoration of a 60 percent rating. 

4.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU). 

(The issue of entitlement to wavier of recovery of an overpayment of VA compensation benefits in the calculated amount of $5,847.77 will be addressed in a separate decision.) 

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from adverse action by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida, (RO).  

The claims for entitlement to increased ratings for labile hypertension and bronchitis and entitlement to TDIU addressed in the REMAND portion of the decision below require additional development or processing and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The evidence weighs against a conclusion that the Veteran has a psychiatric disorder that is etiologically related to service or service-connected disability, to include by way of aggravation. 

CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by service nor is it proximately due to, nor was it aggravated by, service connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 3.310 (2010). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was fulfilled in the instant case by letter dated in July 2006 prior to initial adjudication that informed the appellant of the information and evidence necessary to prevail in his claim for service connection for a psychiatric disability.    

As for the duty to assist, the service treatment reports and VA clinical reports have been obtained, and the Veteran was afforded a VA examination in October 2006 that, contrary to the assertion of the Veteran's representative, is adequate for adjudication purposes as it was documented to have been based on a review of the claims files and resulted in a definitive opinion as to whether the Veteran's psychiatric disorder is etiologically related to service connected disability.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim for service connection for a psychiatric disability, the duty to assist has been fulfilled with respect to this claim.    

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

It is the Veteran's assertion that he has psychiatric disability secondary to his service connected disabilities rather than directly due to service.  Nonetheless, the service treatment reports, to include those from the January 1972 separation examination, do not reflect a psychiatric disorder, neither do the reports from VA examinations conducted in March and May 1972.  The post-service evidence does reflect reports from a visit to VA mental hygiene clinic in October 2002 that contained a diagnosis of major depressive disorder.  Reports from a January 2003 visit to a VA mental hygiene clinic noted that the Veteran's primary psychiatric problems were related to family issues.  

At the October 2006 VA psychiatric examination, the Veteran reported that he first developed depression in 2000.  Following a review of the claims file and examination of the Veteran, the diagnosis was major depressive disorder with depressive symptoms that were in remission with maintenance treatment.  The examiner specifically found that the Veteran's major depressive disorder was not due to his service-connected bronchitis, hypertension, or enlarged tonsils, the three disabilities for which service connection has been granted, and instead was due to substance abuse.  Review of the remaining evidence of record reveals no medical finding or opinion linking a physiatric disability to service connected disability.  

With respect to the Veteran's assertions that he has a psychiatric disability that is etiologically related to service connected disability, the Board does not dispute the sincerity or credibility of such assertions, but they cannot be used to establish a claim as a layperson is not qualified to render a medical opinion regarding the etiology of disorders and disabilities.  Espiritu; cf. Jandreau.  The medical opinion addressing the question as to the etiology of a psychiatric disability is, as set forth above, negative, and there is no competent medical evidence to refute the negative opinion following the October 2006 VA examination.  As such, any probative weight which may be ascribed to the assertions of the Veteran is overcome by the more objective negative medical evidence.  Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disability, the doctrine is not for application.  Gilbert, supra.  


ORDER

Entitlement to service connection for a psychiatric disorder is denied. 


REMAND

It was asserted in the August 2011 presentation that the Veteran's hypertension has worsened, and that the adjudication of the claim for an increased rating for this disability should include consideration of blood pressure readings recorded from 2006 to the present time.  The record does reflect VA clinical records summarizing blood pressure readings from VA outpatient treatment through July 2006 but not from any VA outpatient that may have been provide to the Veteran thereafter.  In addition, the Veteran was also last afforded a VA compensation examination to assess the severity of his hypertension in January 2005, over six years ago.  As such, and given the contentions set forth above, the Board concludes that the claim for an increased rating for hypertension should be remanded to the RO to obtain any VA outpatient treatment reports dated since July 2006 that reflect blood pressure readings and afford the Veteran a VA compensation examination to determine the current severity of his hypertension.  

With respect to the claim for an increased rating for bronchitis, subsequent to the November 2007 statement of the case addressing this issue, pertinent evidence to this claim in the form of reports from VA hospitalization in December 2007 for respiratory symptoms and a VA respiratory examination conducted in March 2011 have been obtained.  Such pertinent evidence must be addressed in a supplemental statement of the case.  38 C.F.R. § 19.31.  In addition, as the only reports from the December 2007 VA hospitalization are those from the discharge summary and instructions and the March 2011 VA examination reflect an interpretation from pulmonary function testing at that time, but not the results from such testing, the RO upon remand will be asked to obtain the complete records from the December 2007 VA hospitalization and March 2011 pulmonary function testing.  

As the resolution of the claims that have been remanded could potentially affect the claim for TDIU, the adjudication of this claim must be deferred by the Board.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should procure copies of all VA treatment reports reflecting: 

a.) blood pressure evaluations not previously of record, to include those dated after July 2006, should they exist; 
b.) the complete records from the December 2007 VA hospitalization for chronic obstructive pulmonary disease exacerbation, and;
c.) the numerical results from the March 2011 pulmonary function testing, referenced in the March 2011 Respiratory VA examination report.  

All attempts to secure this evidence should be document in the claims file by the RO.  

2.  The Veteran should be afforded a VA cardiovascular examination in order to determine the current nature and severity of his hypertension.  The examiner is specifically requested to describe the functional effects caused by the Veteran's hypertension, to include his ability to function under the ordinary conditions of daily life, including employment.  Any evaluations, studies, and tests deemed necessary by the examiner should be conducted.

3.  Thereafter, the claims that have been remanded, as well as the TDIU claim, should be readjudicated by the RO.  If this readjudication does not result in a complete grant of all benefits sought by the Veteran, the Veteran and his representative should be provided a supplemental statement of the case that documents consideration of the pertinent evidence received following the November 2007 statement of the case and as a result of the development requested above.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


